Citation Nr: 1615402	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972, from July 1972 to July 1974 and from February 1991 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a January 2015 decision, the Board granted an earlier effective date for the increased rating of 10 percent for a bilateral hearing loss disability; denied an increased rating in excess of 20 percent for a right elbow disability and denied entitlement to service connection for a left foot disability and a right hand disability.  The Board further remanded the matters of entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability and entitlement to a TDIU for further development.  In March 2015, the Veteran requested reconsideration of the Board's January 2015 decision.  The Veteran's motion for reconsideration is currently pending before the Board.  The Board finds that it would not be prejudicial to the Veteran to proceed with this remand because the issues which the Board finally decided in January 2015 that would be the subject of any motion for reconsideration are not the same issues before the Board in the current remand.   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

First, VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  It is unclear as to whether the November 2014 private examination report (submitted by the Veteran in March 2015) contained speech discrimination scores that were obtained using the Maryland CNC protocol.  Therefore, the Board finds that a remand is necessary to determine whether the Maryland CNC test was used by the private examiner.

Second, as mentioned above, the Veteran submitted a private audiological test from T.W., audiologist.  T.W. has previously conducted the Veteran's previous fee basis VA audiological examinations.  However, it is unclear as to whether the Veteran has undergone any other audiological testing with T.W., as a private provider, since the November 2014 audiological examination.  Since the Board is remanding the matter for clarification of the speech discrimination scores, the Board finds that any audiological testing results from T.W. since November 2014 should be obtained.   Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Third, the Veteran contends that his bilateral hearing loss symptoms prevent him, in part, from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to an increased rating for a bilateral hearing loss disability and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeal.


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to determine whether the audiologist who performed the November 13, 2014 audiological examination used the Maryland CNC protocol to assess speech discrimination.  If so, clarify the speech discrimination scores and document such clarification in the claims file.

2.  Contact the Veteran and request that he provide or authorize the release of records from T.W, audiologist, as well as any other records, not already of record, that are relevant to his claim.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




